DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, wherein Sladic and Woods fail to teach the entirety of the independent claims, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection relies upon the teachings of Sladic, Woods, and Utter, and the amendments are drawn to the threaded part of the system used in conjunction with threaded portions which is covered by all three references as noted in the rejection.
	Applicant further argues that “Utter fails to show or suggest any threaded base pipe ends that are formed with on-timed threads” as newly amended into the claims. Examiner does not find this persuasive because Utter does not teach that the threads are timed which is a more specific limitation requiring that the threads would align specific components in a specific way. Furthermore, as Utter teaches that the sub is welded to the threaded components, the orientation of the threads is clearly not a requirement of the teachings of Utter, just as the sub in the claimed invention is welded to the threaded components. Without more specific argument as to the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sladic et al US Patent Application Publication 2016/0281476 hereinafter referred to as Sladic in view of Woods et al US Patent 2,128,111 hereinafter referred to as Woods and Utter et al US Patent Application Publication 2017/0216961 hereinafter referred to as Utter.
Regarding claims 1, 3, 4, 8-11, 16, and 18, Sladic discloses a sand screen assembly (multiple screens (50) as shown on Figure 1 which shows the general system the specific assemblies will be used within) run into the wellbore having a base pipe (52), a filter media (62) positioned around the base pipe (as shown on Figure 2C), and a plurality of attachment rings (76, 75, 65) to secure the filter media to the base pipe via welds [0054-0056]. Sladic fails teach wherein the base pipe comprises threaded base pipe ends welded to said base pipe. Woods teaches a base pipe (1), a threaded pipe end ((5) or (6)) with non-timed threads, and a weld connecting the two ((4) or (4a)). Woods further teaches that this arrangement is advantageous as this connecting will be strong or more leak-proof when compared to simple threaded connection (Column 1, lines 4-28). It would have been obvious to one having ordinary skill in the art at the time the invention was 
Sladic and Woods fail to teach wherein the welding process is done via friction stir welding. Utter teaches that friction stir welding (FSW) is advantageous for welding downhole components as FSW welds are more predictable and more desirable for downhole environments [0002-0004]. It would have been obvious to one having ordinary skill in that art at the time the invention was filed to simply substitute the generic welds, and welding process, of Sladic and Woods with the friction stir welding of Utter in order to yield the predictable result of connecting downhole components to each other and achieve a predictable and advantageous weld as taught by Utter. With this modification, the method of claims 8-11 are also taught.
Regarding claim 2, 15, and 19, Sladic, Woods, and Utter further teach wherein the weld inherently forms a seal. 
Regarding claim 5, Sladic further teaches wherein two attachment rings (75/76 vs 65) are on opposite ends of the filter media (as shown on Figure 2B).
	Regarding claims 6, 7, and 17, Sladic, Woods, and Utter teach the system as cited above but fail to teach the specific materials of the rings and the base pipe. There are only two finite options wherein the materials of these components are the same or they are different, and it would have been obvious to one having ordinary skill in the art to try one of two finite options to achieve the desired results downhole and yield the predictable result attaching a filter media to a base pipe (see MPEP section 2143(I)(E)). With the process of friction stirring, the metals will inherently mix. Additionally, as taught by Utter, friction stir welding can be between materials that are either the same or different [0030].
claims 13 and 14, Sladic further teaches wherein the friction stir process, as modified by Utter, comprises attaching an inflow control device (66) and/or an alternate path connector (64) by attaching the end rings to secure the screen assembly to the base pipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/Primary Examiner, Art Unit 3672